DETAILED ACTION
	This is the final office action for 16/780,806, filed 2/3/2020, which claims priority to Korean application KR10-2019-0064072, filed 5/30/2019.
	Claims 1-21 are pending in the application, and are considered herein.
	In light of the claim amendments filed 7/29/2022, the prior art rejections of Claims 1-12 and 14-20 are withdrawn, and new grounds of rejection are presented.
	The prior art rejection of Claim 13 is respectfully maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference, although it is not currently applied in a rejection.
	Li, et al. (U.S. Patent Application 2016/0043331 A1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9, 12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, et al. (U.S. Patent 9,219,237 B1), in view of Chen, et al. (Inorganic Chemistry, 2010, vol. 49, pages 823-832). 
In reference to Claim 1, Chi teaches an organometallic compound, shown in the inset below (Chi, column 2, lines 25-40).

    PNG
    media_image1.png
    444
    447
    media_image1.png
    Greyscale

This disclosure teaches the limitations of Claim 1, wherein the compound has the structure of Formula 1, wherein, in Formula 1, M is Ir, LA is a tridentate ligand represented by Formula 1A, and LB is a tridentate ligand represented by Formula 1B.
This disclosure teaches the limitations of Claim 1, wherein ring A1 is a 5-membered ring including Y1, Y1 is N. 
This disclosure teaches the limitations of Claim 1, wherein rings A2, A4, and A6 are C5 heterocyclic rings, wherein Y2, Y4, and Y6 are N, and wherein rings A3 and A5 are C6 carbocyclic rings, wherein Y3 and Y5 are C.
This disclosure teaches the limitations of Claim 1, wherein n2 is 0.
Chi does not teach that R1 to R8 are necessarily any of the substituents recited in Claim 1.
However, Chi teaches that suitable substituents for X1 and X-2 (both of which correspond to R1 of Claim 1) correspond to C1-C6 perfluoroalkyl groups or hydrogen, respectively (column 2, lines 60-67).
This disclosure teaches the limitations of Claim 1, wherein R1 is hydrogen or a substituted C1-C60 alkyl group.
Chi does not teach that R2 and R3 are necessarily the substituents recited in Claim 1.
However, Chi teaches that R3-R8 (which correspond to R2 and R3 of Claim 1) may be a hydrogen atom, a fluorine atom, a C1-C6 alkyl group, a C1-C6 alkoxy group, a C1-C6 perfluoroalkyl group, or a C6-C10 aryl group (column 2, lines 44-47 and column 2, line 67, through column 3, line 2).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed R3-R8 to be any of a hydrogen atom, a fluorine atom, a C1-C6 alkyl group, a C1-C6 alkoxy group, a C1-C6 perfluoroalkyl group, or a C6-C10 aryl group, because Chi teaches that these are suitable substituents for these locations.
Forming R3-R8 to be any of a hydrogen atom, a fluorine atom, a C1-C6 alkyl group, a C1-C6 alkoxy group, a C1-C6 perfluoroalkyl group, or a C6-C10 aryl group teaches the limitations of Claim 1, wherein R2 and R3 are hydrogen, a fluorine atom, an alkyl group, a substituted alkyl group (i.e. a perfluoroalkyl group), a C1-C60 alkoxy group (i.e. an alkoxy group), or a C6-C60 aryl group (i.e. an aryl group).
Chi does not teach that R21-R23 (which corresponds to R4 and R6 of Claim 1) are necessarily the substituents recited in Claim 1.
However, Chi teaches that R21-R23 (which corresponds to R4 and R6 of Claim 1) may be a hydrogen atom, a fluorine atom, a C1-C6 alkyl group, a C1-C6 alkoxy group, a C1-C6 perfluoroalkyl group, or a C6-C10 aryl group (column 2, lines 48-57, and column 2, line 67, through column 3, line 2).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed R21-R23 to be any of a hydrogen atom, a fluorine atom, a C1-C6 alkyl group, a C1-C6 alkoxy group, a C1-C6 perfluoroalkyl group, or a C6-C10 aryl group, because Chi teaches that these are suitable substituents for these locations.
Forming R21-R23 to be any of a hydrogen atom, a fluorine atom, a C1-C6 alkyl group, a C1-C6 alkoxy group, a C1-C6 perfluoroalkyl group, or a C6-C10 aryl group, teaches the limitations of Claim 1, wherein R4 and R6 are hydrogen, a fluorine atom, an alkyl group, a substituted alkyl group (i.e. a C1-C6 perfluoroalkyl group), a C1-C60 alkoxy group (i.e. a C1-C6 alkoxy group), or a C6-C60 aryl group (i.e. a C6-C10 aryl group).
Chi does not teach that that R9 and R10 (which correspond to R5 of Claim 1) is necessarily any of the substituents recited in Claim 1.
Chi teaches that one of several substituents suitable for R9 and R10 (which correspond to R5 of Claim 1) is a C1-C6 alkoxy group (column 2, lines 57-59 and column 2, line 67, through column 3, line 2).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed R9 and R10 to be C1-C6 alkoxy groups, because Chi teaches that these are suitable substituents for these locations.
Forming any of R9-R10 to be C1-C6 alkoxy groups teaches the limitations of Claim 1, wherein R5 is a C1-C60 alkoxy group. 
Forming any of R9-R10 to be alkoxy groups teaches the limitations of Claim 1, wherein, when A3 is a C3 heterocyclic ring other than a carbazole group, at least one R5 is an unsubstituted C1-C60 alkoxy group.
Chi does not teach that L1 is any of the structures recited in Claim 1.
To solve the same problem of providing organometallic complexes for OLEDs, wherein the organometallic complexes have tridentate ligands, Chen teaches the following structure (Chen, column 2, page 824).

    PNG
    media_image2.png
    387
    371
    media_image2.png
    Greyscale

Chen further teaches that incorporating a methylene group into the L1 position (i.e. between a 5-membered heterocyclic ring and an adjacent pyridinyl group) provides the benefit of providing better skeletal flexibility (column 2, paragraph 1, page 824), and increasing the ligand bite angle, affording a longer excited-state lifetime, relative to the parent complex (column 1, page 824).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed L1 of Chi to be a methylene group, as in Chen, because of Chen’s disclosure that incorporating a methylene group at this position provides the benefits described above. 
Forming L1 of Chi to be a methylene group, as in Chen, teaches the limitations of Claim 1, wherein L1 is -C(R7)(R8)-, R7 and R8 are both hydrogen, and n1 is 1. 
Modified Chi further teaches the limitations of Claim 2, wherein A1 in Formula 1 is A1-1, wherein X13 is N, X11 and X12 are either N, CR11 or CR12, wherein R11 and R12 are hydrogen or substituted alkyl groups (i.e. perfluoroalkyl groups) (Chi, column 2, lines 60-65).
Modified Chi further teaches the limitations of Claim 3, wherein A2, A3, A4, A5, and A6 are all 2-1(1), Y15 is N or C bonded to M, and wherein X21 is CR21, X22 is CR22, X23 is CR23, and X24 is CR24, wherein R21-R24 are all as defined as R2-R6 as defined in Claim 1.
Modified Chi further teaches the limitations of Claim 5, wherein Y1 and Y2 are both N, and Y3 is C.
It is the Examiner’s position that, because modified Chi teaches the structural limitations of Claim 5, Chi further teaches that a bond between Y1 and M is a covalent bond, a bond between Y2 and M is a coordinate bond, and a bond between Y3 and M is a covalent bond.
Modified Chi further teaches the limitations of Claim 6, wherein n1 is 1 and n2 is 0.
Modified Chi further teaches the limitations of Claim 7, wherein n1 is 1, n2 is 0, and L1 is C(R7)(R8).
Modified Chi further teaches the limitations of Claim 9, wherein Y4 and Y6 are both N, It is the Examiner’s position that, because modified Chi teaches the structural limitations of Claim 9, modified Chi further teaches that a bond between Y4 and M and a bond between Y6 and M are each a coordinate bond.
In reference to Claim 12, modified Chi as applied to Claim 1 does not teach that at least one of R1, R2, R3, R4, R5, or R6 is necessarily any of the substituents of Claim 12.
However, as described in the rejection of Claim 1 above, one of several substituents suitable for use as R1-R4 and R6 includes perfluoroalkyl groups (column 2, lines 44-65), and particularly C1-C6 perfluoroalkyl groups (column 2, line 67).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed any of  R1-R4 or R6 to be a C1-C6 perfluoroalkyl group, because Chi teaches that these are some of several substituents suitable for these structures.
Forming any of  R1-R4 or R6 to be a C1-C6 perfluoroalkyl group teaches the limitations of Claim 12, wherein at least one of R1-R6 is a C1-C10 alkyl group substituted with at least one -F.
In reference to Claim 14, Chi teaches an organic light-emitting device (column 23, lines 50-67) comprising a first electrode, corresponding to the ITO anode (column 23, lines 50-60).
The device of Chi comprises a second electrode facing the first electrode, corresponding to the aluminum cathode layer (column 23, line 64).
The device of Chi comprises an organic layer (corresponding to the hole transport layer, the light-emitting layer, and the electron transport layer described in column 23, lines 60-65) between the first electrode and the second electrode and comprising an emission layer.
Because modified Chi as applied to Claim 1 teaches the emissive material of Claim 1, modified Chi teaches that the device of his invention comprises the emitter of Claim 1.
This disclosure teaches the limitations of Claim 15, wherein the organic layer comprises the organometallic compound.
This disclosure teaches the limitations of Claim 16, wherein the emission layer comprises the organometallic compound.
In reference to Claim 17, Chi teaches that, within the devices of his invention, the emission layer further comprises a host, wherein the organometallic compound of Chi is included within the host at an amount of 8 wt% (Table 1, column 24).
This disclosure teaches the limitations of Claim 17, wherein an amount of the organometallic compound comprised in the emission layer is in a range of about 0.01 parts by weight to about 30 parts by weight based on 100 parts by weight of the emission layer.
This disclosure teaches the limitations of Claim 19, wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, wherein the hole transport region comprises a hole transport layer, and wherein the electron transport region comprises an electron transport layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chi, et al. (U.S. Patent 9,219,237 B1), in view of Chen, et al. (Inorganic Chemistry, 2010, vol. 49, pages 823-832) and Kuo, et al. (Advanced Science, 2018, vol. 5, pages 1800846-1 through 1800846-7).
In reference to Claim 20, modified Chi does not teach that the hole transport region comprises a p-dopant having a lowest unoccupied molecular orbital (LUMO) energy level of -3.5 eV or less.
To solve the same problem of providing a hole transport region for an OLED, wherein the emissive layer of the OLED comprises an organometallic complex with tridentate ligands, Kuo teaches an organic light-emitting device comprising ITO/MoO3 (1 nm)/TCTA (30 nm)/mCP (10 nm)/DPEPO: Ir(III) emitters at 10 wt% (35 nm)/3TPYMB (50 nm)/LiF (1 nm)/Al (120 nm) (column 1, paragraph 2, page 1800846-4).
The device of Kuo comprises a first electrode, corresponding to the ITO anode (similar to the ITO anode of Chi), a second electrode facing the first electrode, corresponding to the Al cathode (similar to the Al cathode of Chi), and an organic layer (corresponding to the TCTA (30 nm)/mCP (10 nm)/DPEPO: Ir(III) emitters at 10 wt% (35 nm)/3TPYMB (50 nm) layer) between the first electrode and the second electrode and comprising an emission layer (corresponding to the “DPEPO: Ir(III) emitters at 10 wt% (35 nm)” layer).
Therefore, this disclosure teaches that MoO3 is a suitable material for inclusion as an interface material between an ITO anode (as in Chi) and an organic hole transport layer.
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a layer of MoO3 as part of the hole transport layer of modified Chi, based on Kuo’s disclosure.
Including a layer of MoO3 as part of the hole transport layer of modified Chi, based on Kuo’s disclosure, teaches the limitations of Claim 20, wherein the hole transport region comprises a p-dopant having a lowest unoccupied molecular orbital (LUMO energy level of -3.5 eV or less), corresponding to the layer of molybdenum oxide (MoO3) within the hole transport region of the device.
Paragraph [0232] of the instant specification recognizes molybdenum oxide as a p-type dopant that meets this limitation.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, et al. (Advanced Science, 2018, vol. 5, pages 1800846-1 through 1800846-7), in view of Chen, et al. (Inorganic Chemistry, 2010, vol. 49, pages 823-832), and Chi, et al. (U.S. Patent 9,219,237 B1). 
In reference to Claim 1, Kuo teaches an organometallic compound (Cz-2, Scheme 3, page 1800846-2), shown below.
 
    PNG
    media_image3.png
    452
    670
    media_image3.png
    Greyscale

	In this structure, the “R” values of the above structure are methyl groups.
This disclosure teaches the limitations of Claim 1, of an organometallic compound represented by Formula 1, wherein, in Formula 1, M is Ir, LA is a tridentate ligand represented by Formula 1A, and LB is a tridentate ligand represented by Formula 1B.
	This disclosure teaches the limitations of Claim 1, of an organometallic compound represented by Formula 1, wherein, in Formulae 1A and 1B, A1 is a 5-membered ring including Y1, A2 is a C5 heterocyclic ring, A3 is a C6 carbocyclic ring, A4 is a C3 heterocyclic ring, A5 is a C6 carbocyclic ring, and A6 is a C3 heterocyclic ring, as indicated in the inset above.
 	This disclosure teaches the limitations of Claim 1, wherein Y1 to Y6 are each independently N or C, as shown in the inset above.
	This disclosure teaches the limitations of Claim 1, wherein R1 is H and a substituted C1 alkyl group, R2 is H and an unsubstituted C4 alkyl group, two R3 are H, one R3 is a substituted C1 alkyl group, two other R3s are linked to form a substituted C6 carbocyclic group, R4 is H or an unsubstituted C1 alkyl group, R5 is H or a substituted C1 alkyl group, and R6 is H or an unsubstituted C1 alkyl group.
Kuo does not teach that L1 is any of the structures recited in Claim 1.
To solve the same problem of providing organometallic complexes for OLEDs, wherein the organometallic complexes have tridentate ligands, Chen teaches the following structure (Chen, column 2, page 824).

    PNG
    media_image2.png
    387
    371
    media_image2.png
    Greyscale

Chen further teaches that incorporating a methylene group into the L1 position (i.e. between a 5-membered heterocyclic ring and an adjacent pyridinyl group) provides the benefit of providing better skeletal flexibility (column 2, paragraph 1, page 824), and increasing the ligand bite angle, affording a longer excited-state lifetime, relative to the parent complex (column 1, page 824).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed L1 of Kuo to be a methylene group, as in Chen, because of Chen’s disclosure that incorporating a methylene group at this position provides the benefits described above. 
Forming L1 of Kuo to be a methylene group, as in Chen, teaches the limitations of Claim 1, wherein L1 is -C(R7)(R8)-, R7 and R8 are both hydrogen, and n1 is 1. 
	Forming L1 of Kuo to be a methylene group, as in Chen, teaches the limitations of Claim 6, wherein n1 is 1 and n2 is 0.
Forming L1 of Kuo to be a methylene group, as in Chen, teaches the limitations of Claim 7, wherein n1 is 1 and n2 is 0, and L1 is -C(R7)(R8)-, wherein R7 and R8 are H.
Modified Kuo does not teach that, when A3 is a carbazole group, at least one R5 is one of the R5 substituents recited in Claim 1.
To solve the same problem of providing organometallic complexes for OLEDs, wherein the organometallic complexes have tridentate ligands, Chi teaches the following structure:

    PNG
    media_image1.png
    444
    447
    media_image1.png
    Greyscale

Chi further teaches that suitable substituents for the “A5” equivalent substituents (i.e. R9 and R10) include C1-C6 alkoxy groups (column 2, lines 57-59 and column 2, line 67, through column 3, line 2).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the -CF3 R5 substituent of Kuo with a C1-C6 alkoxy group, because Chi teaches that this is a suitable substituent a similar ligand in a similar compound. 
Replacing the -CF3 R5 substituent of Kuo with be a C1-C6 alkoxy group teaches the limitations of Claim 1, wherein R5 is a C1-C60 alkoxy group, as shown in the inset below.

    PNG
    media_image4.png
    452
    726
    media_image4.png
    Greyscale

Replacing the -CF3 R5 substituent of Kuo with be a C1-C6 alkoxy group teaches the limitations of Claim 1, wherein, when A3 is a carbazole group, at least one R5 is an unsubstituted C1-C60 alkoxy group.
In reference to Claim 2, Kuo teaches that the group A1 is A1-1, wherein X11 is C(R11), wherein R11 is hydrogen, wherein X12 is C(R12), wherein R12 is a substituted C1 alkyl group, wherein X13 is N. This structure is reproduced below.

    PNG
    media_image5.png
    481
    726
    media_image5.png
    Greyscale

In reference to Claims 3 and 4, Kuo teaches that A3 is 2-1(1), wherein X21 is C(R21), X22 is C(R22), X23 is C(R23), X24 is C(R24), and wherein R21 is H, R22 is a substituted C1 alkyl group, R23 is H, and R24 is joined with a substituent on its adjacent carbon to form a substituted C6 carbocyclic group.
This further teaches the limitations of Claim 4, wherein ring A3 is represented by Formula 2-1(1). 
Kuo teaches that A4 is 2-1(26), wherein Z21 and Z22 are N, X21 is C(R21), wherein R21 is H, X22 is C(R22), wherein R22 is H, and R30 is an unsubstituted C1 alkyl group.
This further teaches the limitations of Claim 4, wherein ring A4 is represented by Formula 2-1(26). 
Kuo teaches that A6 is 2-1(26), wherein Z21 and Z22 are N, X21 is C(R21), wherein R21 is H, X22 is C(R22), wherein R22 is H, and R30 is an unsubstituted C1 alkyl group.
This further teaches the limitations of Claim 4, wherein ring A6 is represented by Formula 2-1(26). 
Kuo teaches that A2 is 2-2(1), wherein Y15 is N, X22 is C(R22), wherein R22 is H, X23 is C(R23), wherein R23 is an unsubstituted C4 alkyl group, and X24 is C(R24), wherein R24 is H.
This further teaches the limitations of Claim 4, wherein ring A2 is represented by Formula 2-2(1). 
Modified Kuo teaches that A5 is 2-2(1), wherein Y15 is C, X22 is C(R22), wherein R22 is H, X23 is C(R23), wherein R23 is a substituted C1-C6 alkoxy group, and X24 is C(R24), wherein R24 is H.
This further teaches the limitations of Claim 4, wherein ring A5 is represented by Formula 2-2(1). 
All of these structures are indicated in the inset below.

    PNG
    media_image6.png
    471
    780
    media_image6.png
    Greyscale

In reference to Claim 5, modified Kuo teaches that Y1 and Y2 are each N, and Y3 is C, as shown in the inset below. It is the Examiner’s position that, because modified Kuo teaches the structural limitations of Claim 5, modified Kuo further teaches that a bond between Y1 and M is a covalent bond, a bond between Y2 and M is a coordinate bond, and a bond between Y3 and M is a covalent bond.

    PNG
    media_image4.png
    452
    726
    media_image4.png
    Greyscale

	
In reference to Claim 8, Kuo teaches that LA in Formula 1 is a group represented by Formula 1C, as shown in the inset below.

    PNG
    media_image7.png
    439
    726
    media_image7.png
    Greyscale

This disclosure teaches the limitations of Claim 8, wherein, in Formula 1C, A1, A2, Y1-Y3, L1, n1, R1, R2, and b2 are each as described in Claim 1 (refer to Claim 1 above).
This disclosure teaches the limitations of Claim 8, wherein, in Formula 1C, X31 is C(R31), wherein R31 is H, X32 is C(R32), wherein R32 is a substituted C1 alkyl group, X33 is C(R33), wherein R33 is H, X34 is C(R34), wherein R34 is H, X35 is C(R35), wherein R35 is a substituted C1 alkyl group, X36 is C(R36), wherein R36 is H, and X37 is C(R37), wherein R37 is H.
In reference to Claim 9, the compound of modified Kuo as applied to Claim 1 above further teaches that, in Formula 1B, both Y4 and Y6 are each C, as shown in the inset below. It is the Examiner’s position that, because modified Kuo teaches the structural limitations of Claim 9, modified Kuo further teaches that a bond between Y4 and M and a bond between Y6 and M are each a coordinate bond.

    PNG
    media_image8.png
    452
    726
    media_image8.png
    Greyscale

In reference to Claims 10-11, Kuo teaches that LB in Formula 1 is a group represented by Formula 1B-11, as shown in the inset below.

    PNG
    media_image9.png
    479
    726
    media_image9.png
    Greyscale

This disclosure teaches the limitations of Claim 10, wherein Y5, A5, and b5 are defined as in Claim 1 (see the rejection of Claim 1 above).
This disclosure teaches the limitations of Claim 10, wherein Z41 to Z44 are each N.
This disclosure teaches the limitations of Claim 11, wherein Z41 to Z44 are each N.
This disclosure teaches the limitations of Claim 10, wherein X41 is C(R41), wherein R41 is H, wherein X42 is C(R42), wherein R42 is H, X43 is C(R43), wherein R43 is H, and X44 is C(R44), wherein R44 is H.
In reference to Claim 12, modified Kuo as applied to Claim 1 teaches the limitations of Claim 12, wherein at least one of R1 is C1 alkyl group with at least one F and at least one R3 is a C1 alkyl group with at least one F.
In reference to Claims 14-16 and 19-20, Kuo teaches an organic light-emitting device having the structure ITO/MoO3 (1 nm)/TCTA (30 nm)/mCP (10 nm)/DPEPO: Ir(III) emitters at 10 wt% (35 nm)/3TPYMB (50 nm)/LiF (1 nm)/Al (120 nm) (column 1, paragraph 2, page 1800846-4).
The device of Kuo comprises a first electrode, corresponding to the ITO anode, a second electrode facing the first electrode, corresponding to the Al cathode, and an organic layer (corresponding to the TCTA (30 nm)/mCP (10 nm)/DPEPO: Ir(III) emitters at 10 wt% (35 nm)/3TPYMB (50 nm) layer) between the first electrode and the second electrode and comprising an emission layer (corresponding to the “DPEPO: Ir(III) emitters at 10 wt% (35 nm)” layer).
Because modified Kuo as applied to Claim 1 teaches the Ir emitter of Claim 1, modified Kuo teaches that the device of his invention comprises the emitter of Claim 1.
This disclosure further teaches the limitations of Claim 15, wherein the organic layer comprises the organometallic compound/Ir emitter.
This disclosure further teaches the limitations of Claim 16, wherein the emission layer comprises the organometallic compound/Ir emitter.
This disclosure further teaches the limitations of Claim 17, wherein the emission layer further comprises a host, corresponding to DPEPO.
This disclosure further teaches the limitations of Claim 17, wherein an amount of the organometallic compound/Ir emitter in the emission layer is in a range of about 0.01 parts by weight to about 30 parts by weight, based on 100 parts by weight of the emission layer, because Kuo teaches that the organometallic compound is incorporated at 10 wt% into the emission layer.
This disclosure further teaches the limitations of Claim 19, wherein the first electrode (ITO) is an anode and the second electrode (Al) is a cathode.
This disclosure further teaches the limitations of Claim 19, wherein the organic layer further comprises a hole transport region (corresponding to the TCTA (30 nm)/mCP (10 nm) layer) between the first electrode and the emission layer, and an electron transport region (corresponding to the 3TPYMB (50 nm) layer) between the emission layer and the second electrode.
This disclosure further teaches the limitations of Claim 19, wherein the hole transport region comprises a hole transporting material, corresponding to either/both of TCTA and mCP.
This disclosure further teaches the limitations of Claim 19, wherein the electron transport region comprises an electron transport layer, corresponding to 3TPYMB.
This disclosure further teaches the limitations of Claim 20, wherein the hole transport region comprises a p-dopant having a lowest unoccupied molecular orbital (LUMO energy level of -3.5 eV or less), corresponding to the layer of molybdenum oxide (MoO3) within the hole transport region of the device.
Paragraph [0232] of the instant specification recognizes molybdenum oxide as a p-type dopant that meets this limitation.
In reference to Claim 18, Kuo teaches that the Cz-2 material of his invention has a peak emission of between 450-500 nm (Fig. 1). Therefore, there is reasonable basis to conclude that the emission of the device of modified Kuo has a peak emission between 450-500 nm, as well.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo, et al. (Advanced Science, 2018, vol. 5, pages 1800846-1 through 1800846-7), in view of Chen, et al. (Inorganic Chemistry, 2010, vol. 49, pages 823-832). 
In reference to Claim 21, Kuo teaches an organometallic compound (Cz-2, Scheme 3, page 1800846-2), shown below.
 
    PNG
    media_image3.png
    452
    670
    media_image3.png
    Greyscale

	In this structure, the “R” values of the above structure are methyl groups.
This disclosure teaches the limitations of Claim 21, of an organometallic compound represented by Formula 1, wherein, in Formula 1, M is Ir, LA is a tridentate ligand represented by Formula 1A, and LB is a tridentate ligand represented by Formula 1B.
	This disclosure teaches the limitations of Claim 21, of an organometallic compound represented by Formula 1, wherein, in Formulae 1A and 1B, A1 is a 5-membered ring including Y1, A2 is a C5 heterocyclic ring, A3 is a C6 carbocyclic ring, A4 is a C3 heterocyclic ring, A5 is a C6 carbocyclic ring, and A6 is a C3 heterocyclic ring, as indicated in the inset above.
 	This disclosure teaches the limitations of Claim 21, wherein Y1 to Y6 are each independently N or C, as shown in the inset above.
	This disclosure teaches the limitations of Claim 21, wherein R1 is H and a substituted C1 alkyl group, R2 is H and an unsubstituted C4 alkyl group, two R3 are H, one R3 is a substituted C1 alkyl group, two other R3s are linked to form a substituted C6 carbocyclic group, R4 is H or an unsubstituted C1 alkyl group, R5 is H or a substituted C1 alkyl group, and R6 is H or an unsubstituted C1 alkyl group.
Kuo does not teach that L1 is any of the structures recited in Claim 1.
To solve the same problem of providing organometallic complexes for OLEDs, wherein the organometallic complexes have tridentate ligands, Chen teaches the following structure (Chen, column 2, page 824).

    PNG
    media_image2.png
    387
    371
    media_image2.png
    Greyscale

Chen further teaches that incorporating a methylene group into the L1 position (i.e. between a 5-membered heterocyclic ring and an adjacent pyridinyl group) provides the benefit of providing better skeletal flexibility (column 2, paragraph 1, page 824), and increasing the ligand bite angle, affording a longer excited-state lifetime, relative to the parent complex (column 1, page 824).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed L1 of Kuo to be a methylene group, as in Chen, because of Chen’s disclosure that incorporating a methylene group at this position provides the benefits described above. 
Forming L1 of Kuo to be a methylene group, as in Chen, teaches the limitations of Claim 21, wherein L1 is -C(R7)(R8)-, R7 and R8 are both hydrogen, and n1 is 1. 
Kuo teaches that n2 is 0, and that LA in Formula 1 is represented by Formula 1C, wherein, in Formula 1C, A1, A2, Y1-Y3, L1, n1, R1, R2, b1, and b2 are as described above.
Kuo teaches that, in Formula 1C, X31 is C(R31), wherein R31 is H, X32 is C(R32), wherein R32 is a substituted C1 alkyl group, X33 is C(R33), wherein R33 is H, X34 is C(R34), wherein R34 is H, X35 is C(R35), wherein R35 is a substituted C1 alkyl group, X36 is C(R36), wherein R36 is H, and X37 is C(R37), wherein R37 is H.

    PNG
    media_image10.png
    439
    670
    media_image10.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo, et al. (Advanced Science, 2018, vol. 5, pages 1800846-1 through 1800846-7), in view of Chi, et al. (U.S. Patent Application Publication 2016/0359129 A1). 
 In reference to Claim 13, Kuo teaches an organometallic compound (Cz-2, Scheme 3, page 1800846-2), shown below.
 
    PNG
    media_image3.png
    452
    670
    media_image3.png
    Greyscale

	In this structure, the “R” values of the above structure are methyl groups.
This structure teaches all the limitations of compound 13 of Claim 13, except that (1) the L1 structure is a direct bond, instead of -O-, and (2) the structure of Kuo (as indicated in the inset above) comprises a t-butyl group in the indicated position, where compound 13 has a hydrogen group in the corresponding position.
	To solve the same problem of providing Ir complexes with asymmetric tridentate ligands, wherein the Ir complexes are suitable for use in OLEDs, Chi teaches an organometallic complex similar to that of Kuo (Chi, general Formula 1b, paragraphs [0039]-[0040]). This structure is reproduced below, with analogous ring structures to those of Kuo indicated.

    PNG
    media_image11.png
    482
    614
    media_image11.png
    Greyscale

	Within the structure of Chi, L1 (which corresponds to B of Chi) is taught to be either a direct bond (when b=0, as in Kuo), or, when b=1, B may be -O- (Chi, paragraph [0026]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the structure of Kuo to comprise an L1 structure of -O-, based on the teachings of Chi that the bond between the A1 and A2 rings may be either a direct bond (i.e. b=0, as in Kuo), or to have an L1 structure of -O-.
Modifying the compound of Kuo to comprise the L1 structure taught by Chi, between the A1 and A2 rings of Kuo, teaches the limitations of Claim 13, wherein L1 is -O-.
This modification results in the following structure:

    PNG
    media_image12.png
    369
    469
    media_image12.png
    Greyscale

Chi further teaches that suitable substituents for the A2 ring (which corresponds to the t-butyl substituted pyridine ring of modified Kuo, shown above) include C4 alkyl groups (as in Kuo) and hydrogen (Chi, paragraph [0026])
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the compound of modified Kuo shown above to replace the t-butyl “R2” group of the structure of modified Kuo with hydrogen, based on the teachings of Chi that both C4 alkyl and hydrogen groups are both suitable substituents for an equivalent ring in a tridentate ligand for an Ir complex.
Based on the disclosure of Chi, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in replacing the t-butyl “R2” group of modified Kuo with hydrogen.
 Replacing the t-butyl “R2” group of modified Kuo with hydrogen teaches the limitations of Claim 13, wherein the organometallic compound is compound 13.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of Claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s arguments directed toward the prior art rejections of Claim 13 are not persuasive.
The Applicant appears to argue that Claim 13, which has been amended to be independent, is allowable, based on the amended limitations of Claim 1.
This argument is not persuasive, because Claim 13 is not dependent on Claim 1, and has not been amended to incorporate the amended limitations of Claim 1.
Therefore, the rejection of Claim 13 is respectfully maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 302-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721